Ex SILVERLEAF RESORTS, INC. REPORTS THIRD QUARTER 2008 RESULTS DALLAS(BUSINESS WIRE) — November 4, 2008 Silverleaf Resorts, Inc. (NASDAQ: SVLF) today reported the following results for its third quarter ended September 30, 2008. Financial highlights for the third quarter of 2008 (compared to the third quarter of 2007): · Vacation Interval sales increased 5.6% to $66.8 million · Total revenues increased 1.3% to $68.4 million · Net income of $2.9 million and diluted earnings per share of $0.07 Robert E.
